Case 0:20-cv-60416-AMC Document 97-61 Entered on FLSD Docket 07/09/2021 Page 1 of 6




                    EXHIBIT 61
Case 0:20-cv-60416-AMC Document 97-61 Entered on FLSD Docket 07/09/2021 Page 2 of 6




 Document title:                  TocMail

 Capture URL:                     https://tocmail.net/

 Captured site IP:                104.237.141.182

 Page loaded at (UTC):            Fri, 09 Jul 2021 13:46:16 GMT

 Capture timestamp (UTC):         Fri, 09 Jul 2021 13:46:46 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      5

 Capture ID:                      409dddb4-9a67-42b3-b50d-1bda33399109

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:                5PFAZSsyUkwsX2JGQhAve3
           Case 0:20-cv-60416-AMC Document 97-61 Entered on FLSD Docket 07/09/2021 Page 3 of 6




Document title: TocMail
Capture URL: https://tocmail.net/
Capture timestamp (UTC): Fri, 09 Jul 2021 13:46:46 GMT                                           Page 1 of 4
           Case 0:20-cv-60416-AMC Document 97-61 Entered on FLSD Docket 07/09/2021 Page 4 of 6




Document title: TocMail
Capture URL: https://tocmail.net/
Capture timestamp (UTC): Fri, 09 Jul 2021 13:46:46 GMT                                           Page 2 of 4
           Case 0:20-cv-60416-AMC Document 97-61 Entered on FLSD Docket 07/09/2021 Page 5 of 6




Document title: TocMail
Capture URL: https://tocmail.net/
Capture timestamp (UTC): Fri, 09 Jul 2021 13:46:46 GMT                                           Page 3 of 4
           Case 0:20-cv-60416-AMC Document 97-61 Entered on FLSD Docket 07/09/2021 Page 6 of 6




Document title: TocMail
Capture URL: https://tocmail.net/
Capture timestamp (UTC): Fri, 09 Jul 2021 13:46:46 GMT                                           Page 4 of 4
